     Case 1:19-cv-01560-NONE-JLT Document 32 Filed 04/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10                                          FRESNO DIVISION

11

12   WM. BOLTHOUSE FARMS, INC.,                           No. 1:19-cv-01560-NONE-JLT

13                          Plaintiff,                    (PROPOSED) ORDER AUTHORIZING
                                                          REMOTE PARTICIPATION IN
14           vs.                                          SETTLEMENT CONFERENCE
                                                          (Doc. 31)
15   ATKINSON STAFFING, INC.; MESA
     UNDERWRITERS SPECIALTY
16   INSURANCE COMPANY, et al. ,

17                          Defendants.

18

19          Defendants Atkinson Staffing, Inc. and Mesa Underwriters Specialty Insurance

20   Company have applied for an order authorizing their client representatives to be available by

21   telephone or video during the May 15, 2020 Settlement Conference. Bolthouse Farms, Inc. does

22   not oppose this motion.

23          Indeed, the Court will evaluate whether the settlement conference will go forward once

24   it receives the settlement conference statements. If it goes forward, it will be via video or

25   telephone conference anyway. Thus, the Court ORDERS

26          1.      The client representatives of defendants Atkinson Staffing, Inc. and Mesa

27   Underwriters Specialty Insurance Company are excused from personal appearance at the May

28   15, 2020 Settlement Conference provided they participate by telephone or video for the duration



                                                      1
     Case 1:19-cv-01560-NONE-JLT Document 32 Filed 04/30/20 Page 2 of 2

 1   of the Settlement Conference regardless of the local time at their locations.
 2

 3   IT IS SO ORDERED.
 4      Dated:     April 30, 2020                              /s/ Jennifer L. Thurston
 5                                                        UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28



                                                      2
